Per Curiam.
Although we find no act of dishonesty on the part of the appellant executors nor that any loss has resulted from their administration of the estate from the acts complained of, yet upon the conceded violation in two series of transactions of subdivision 7 of section 104 of the Surrogate’s Court Act, it cannot be said that the action of the surrogate in removing them constituted an improper exercise of discretion. It follows that the decree, so far as appealed from, should be affirmed, with costs.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Decree, so far as appealed from, unanimously affirmed, with costs.